DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (U.S. Pub. No. 2007/0060832) (previously presented) in view of Fukuda (U.S. Pat. No. 6532384) (previously presented), Bar-Tal et al. (U.S. Pat. No. 8456182) (previously presented), and Ben-Haim et al. (U.S. Pub. No. 2020/0000368).
Regarding claim 1, Levin discloses:
A location tracking method (abstract and paragraph 0049), comprising: measuring one or more first impedance-magnitudes, between a probe located at a location in an organ of a patient and one or more body-surface electrodes (paragraph 0008 discloses wherein first and second electrodes are positioned on the surface of the patient body and at least one probe electrode is inserted into the body of the patient and wherein impedance is passed through and measured between the probe electrode and the first and second electrodes), at a first electrical frequency (paragraphs 0008 and 0012 disclose wherein the first and second electrical currents passed between the electrodes are alternating currents such that the electrical currents would have an implied frequency); measuring one or more second impedance-magnitudes, between the probe located at the location and the one or more body-surface electrodes (paragraph 0008 discloses “passing a plurality of second electrical currents between the probe electrode and at least one of said first electrode and said second electrode via the surface of the body at respective ones of the surface locations, and determining second impedances to the second electrical currents” and paragraph 0012 discloses “determining the second impedances includes arranging the first electrode in a parallel circuit with the second electrode”), at a second electrical frequency (paragraphs 0008 and 0012 discloses wherein the first and second electrical currents passed between the electrodes are alternating currents such that the first electrical current would have a first implied frequency and the second electrical current would have an implied second frequency); and estimating the location of the probe in the organ based on the impedance (paragraph 0008 discloses “determining position coordinates of the probe responsively to the internal body impedances”) 
	Yet Levin does not disclose: 
estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes.
However, in the same field of bioelectric impedance measuring systems, Fukuda discloses:
estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-abstract and column 2, lines 19-31 disclose determining a first bioelectrical impedance value by a measurement using the alternating current having a first frequency, determining a second bioelectrical impedance value by a measurement using the alternating current having a second frequency, and determining bioelectrical impedance value at zero frequency).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Levin to incorporate estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes, as taught by Fukuda, in order to determine a resistance value at zero frequency so as to identify a characteristic frequency for impedance measurement in order to more accurately derive composition data from the body of the user (Column 1, lines 34-46 of Fukuda).
Yet the combination does not disclose: 
wherein the estimating the location of the probe in the organ based on impedance is based on the one or more probe zero-frequency impedance-magnitudes; prior to inserting the probe, acquiring using a calibration tool a set of calibration impedance-magnitudes at the first and second electrical frequencies, between the calibration tool located at calibration locations and the one or more body-surface electrodes, and acquiring corresponding calibration locations; estimating, based on the acquired calibration impedance-magnitudes, one or more calibration zero-frequency impedance-magnitudes between the calibration tool and the one or more body-surface electrodes; and wherein estimating the location of the probe comprises comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes; wherein comparing the probe zero-frequency impedance-magnitudes to the 
However, in the same field of positioning electrode devices, Bar-Tal discloses:
wherein the estimating the location of the probe in the organ based on impedance is based on the one or more probe zero-frequency impedance-magnitudes  (Column 1, lines 59-68 and column 2, lines 1-36 disclose wherein the investigation-tool (probe) location is determined based on matrices generated in response to the calibration-currents and column 2, lines 5-36 disclose wherein the system compares the calibration currents with reference signals to relate the coordinate system to the body coordinate system and wherein the calibration currents are broken into sets of matrices and the location is determined based on the altered (interpolated) calibration currents and wherein the calibrated current represents a calibration zero-frequency impedance-magnitudes as detailed in column 13, lines 34-67, column 14, lines 1-67, and column 15, lines 1-44); prior to inserting the probe, acquiring using a calibration tool a set of calibration impedance-magnitudes at the first and second electrical frequencies, between the calibration tool located at calibration locations and the one or more body-surface electrodes, and acquiring corresponding calibration locations (Claim 1, Column 1, lines 51-68 and column 2, lines 1-12 discloses the calibration method in which prior to inserting the investigation tool (probe) inside the body a mapping-tool (calibration tool) is placed at different positions on the body and generates calibration currents between the mapping tool and the body electrodes (body-surface electrodes) or patch electrodes (see column 7, lines 29-38) for mapping or determining the different positions or relations of electrodes); estimating, based on the acquired calibration impedance-magnitudes, one or more calibration zero-frequency impedance-magnitudes between the calibration tool and the one or more body-surface electrodes (Column 13, lines 18-29 disclose wherein the calibration allows for the estimation of current that would flow in the patch (body-surface electrodes) if the patch impedance is zero wherein the calibrated current represents a calibration zero-frequency impedance-magnitudes as detailed in column 13, lines 34-67, column 14, lines 1-67, and column 15, lines 1-44); and wherein estimating the location of the probe comprises comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes (Column 1, lines 59-68 and column 2, lines 1-36 disclose wherein the investigation-tool location is determined based on matrices generated in response to the calibration-currents); wherein comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes comprises interpolating the calibration zero-frequency impedance-magnitudes, so as to produce one or more interpolated zero- frequency calibration impedance-magnitudes that best match the one or more probe zero-frequency impedance-magnitudes (Column 1, lines 59-68 and column 2, lines 1-36 disclose wherein the investigation-tool location is determined based on matrices generated in response to the calibration-currents and column 2, lines 5-36 disclose wherein the system compares the calibration currents with reference signals to relate the coordinate system to the body coordinate system and wherein the calibration currents are broken into sets of matrices and the location is determined based on the altered (interpolated) calibration currents and wherein the calibrated current represents a calibration zero-frequency impedance-magnitudes as detailed in column 13, lines 34-67, column 14, lines 1-67, and column 15, lines 1-44).

Yet the combination does not disclose:
wherein the one or more first impedance-magnitudes and the one or more second impedance-magnitudes are derived by applying voltage gradients between pairs of body-surface electrodes of the one or more body-surface electrodes, and measuring, using probe electrodes, voltages induced at the organ.

wherein the one or more first impedance-magnitudes and the one or more second impedance-magnitudes are derived by applying voltage gradients between pairs of body-surface electrodes of the one or more body-surface electrodes, and measuring, using probe electrodes, voltages induced at the organ (paragraphs 0216-0218 disclose wherein the system maps position coordinate measurements using an electrode probe to determine magnitudes of three electrodes based on the applied voltage and wherein the location for measurement is the electric field is generated about the left atrium of the heart and paragraph 0143 discloses wherein the electrodes are body surface electrodes).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the one or more first impedance-magnitudes and the one or more second impedance-magnitudes are derived by applying voltage gradients between pairs of body-surface electrodes of the one or more body-surface electrodes, and measuring, using probe electrodes, voltages induced at the organ, as taught by Ben-Haim, in order to more accurately identify coordinates and mapping to represent positions in a three dimensional space using voltage measurement sets.
Regarding claim 11, Levin in view of Fukuda, Bar-Tal, and Ben-Haim discloses the method of claim 1, Levin further discloses: 
wherein the steps of measuring one or more first impedance-magnitudes and measuring one or more second impedance-magnitudes are performed in parallel with the steps of estimating one or more probe impedance-magnitudes between the probe and the one or more body-surface electrodes and estimating the location of the probe in the organ based on the one or more probe paragraph 0008 discloses “passing a plurality of second electrical currents between the probe electrode and at least one of said first electrode and said second electrode via the surface of the body at respective ones of the surface locations, and determining second impedances to the second electrical currents” and paragraph 0012 discloses “determining the second impedances includes arranging the first electrode in a parallel circuit with the second electrode” such that the steps of measuring and estimating impedance magnitudes and estimating location of the probe are performed in parallel).
Yet Levin does not disclose: 
wherein the estimating is based zero-frequency impedance-magnitudes.
However, in the same field of bioelectric impedance measuring systems, Fukuda discloses:
wherein the estimating is based zero-frequency impedance-magnitudes (abstract and column 2, lines 19-31 disclose determining a first bioelectrical impedance value by a measurement using the alternating current having a first frequency, determining a second bioelectrical impedance value by a measurement using the alternating current having a second frequency, and determining bioelectrical impedance value at zero frequency).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Levin to incorporate wherein the estimating is based zero-frequency impedance-magnitudes, as taught by Fukuda, in order to determine a resistance value at zero frequency so as to identify a characteristic frequency for impedance measurement in order to more accurately derive composition data from the body of the user (Column 1, lines 34-46).

wherein the first electrical frequency and the second electrical frequency are applied simultaneously (paragraph 0034-0035 discloses wherein the control unit drives a current signal that is generated in each of the multiple electrodes and patches and wherein the current generated at each series of electrodes and patches is at different frequencies, such that first and second electrical frequencies would be applied simultaneously).
Regarding claim 14, Levin discloses:
A location tracking method (abstract and paragraph 0049), comprising: measuring one or more first impedance-magnitudes, between a probe located at a location in an organ of a patient and one or more body-surface electrodes (paragraph 0008 discloses wherein first and second electrodes are positioned on the surface of the patient body and at least one probe electrode is inserted into the body of the patient and wherein impedance is passed through and measured between the probe electrode and the first and second electrodes), at a first electrical frequency (paragraphs 0008 and 0012 disclose wherein the first and second electrical currents passed between the electrodes are alternating currents such that the electrical currents would have an implied frequency); measuring one or more second impedance-magnitudes, between the probe located at the location and the one or more body-surface electrodes (paragraph 0008 discloses “passing a plurality of second electrical currents between the probe electrode and at least one of said first electrode and said second electrode via the surface of the body at respective ones of the surface locations, and determining second impedances to the second electrical currents” and paragraph 0012 discloses “determining the second impedances includes arranging the first electrode in a parallel circuit with the second electrode”), at a second electrical frequency (paragraphs 0008 and 0012 discloses wherein the first and second electrical currents passed between the electrodes are alternating currents such that the first electrical current would have an first implied frequency and the second electrical current would have an implied second frequency); and estimating the location of the probe in the organ based on the impedance (paragraph 0008 discloses “determining position coordinates of the probe responsively to the internal body impedances”).
	Yet Levin does not disclose: 
estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes; wherein the impedance is one or more probe zero-frequency impedance-magnitudes; wherein estimating the probe zero-frequency impedance-magnitudes comprises reducing a capacitive distortion in the first and second impedance-magnitudes that were measured at the first and second electrical frequencies.
However, in the same field of bioelectric impedance measuring systems, Fukuda discloses:
estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes (abstract and column 2, lines 19-31 disclose determining a first bioelectrical impedance value by a measurement using the alternating current having a first frequency, determining a second bioelectrical impedance value by a measurement using the alternating current having a second frequency, and determining bioelectrical impedance value at zero frequency); wherein estimating the probe zero-frequency impedance-Column 6, lines 9-13 disclose wherein in order to reduce stray capacitance and foreign noise, the impedance frequencies were selected to be as low as possible).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Levin to incorporate estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes; wherein estimating the probe zero-frequency impedance-magnitudes comprises reducing a capacitive distortion in the first and second impedance-magnitudes that were measured at the first and second electrical frequencies, as taught by Fukuda, in order to determine a resistance value at zero frequency so as to identify a characteristic frequency for impedance measurement in order to more accurately derive composition data from the body of the user (Column 1, lines 34-46) and in order to suppress the adverse influence of stray capacitances and foreign noises (column 6, lines 9-13).
Yet the combination does not disclose:
wherein the estimating the location of the probe in the organ based on impedance is based on the one or more probe zero-frequency impedance-magnitudes; wherein the capacitive distortion is caused by at least another probe located in the organ.
However, in the same field of positioning electrode devices, Bar-Tal discloses:
wherein the estimating the location of the probe in the organ based on impedance is based on the one or more probe zero-frequency impedance-magnitudes (Column 1, lines 59-68 and column 2, lines 1-36 disclose wherein the investigation-tool (probe) location is determined based on matrices generated in response to the calibration-currents and column 2, lines 5-36 disclose wherein the system compares the calibration currents with reference signals to relate the coordinate system to the body coordinate system and wherein the calibration currents are broken into sets of matrices and the location is determined based on the altered (interpolated) calibration currents and wherein the calibrated current represents a calibration zero-frequency impedance-magnitudes as detailed in column 13, lines 34-67, column 14, lines 1-67, and column 15, lines 1-44); wherein the capacitive distortion is caused by at least another probe located in the organ (Figure 1A, column 7, lines 50-68 column 8, lines 11-55 disclose multiple hybrid catheters (probes) 20, 23, and 27 that would be capable of causing capacitive distortion).
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the estimating the location of the probe in the organ based on impedance is based on the one or more probe zero-frequency impedance-magnitudes; wherein the capacitive distortion is caused by at least another probe located in the organ, as taught by Bar-Tal, in order to simultaneously track multiple devices within a single system or organ and so as to further establish reference positions and measurements for more accurately determining the coordinates and locations of parameters of interest within the subjects body (column 8, lines 37-55).
Yet the combination does not disclose:
wherein the one or more first impedance-magnitudes and the one or more second impedance-magnitudes are derived by applying voltage gradients between pairs of body-surface electrodes of the one or more body-surface electrodes, and measuring, using probe electrodes, voltages induced at the organ.

wherein the one or more first impedance-magnitudes and the one or more second impedance-magnitudes are derived by applying voltage gradients between pairs of body-surface electrodes of the one or more body-surface electrodes, and measuring, using probe electrodes, voltages induced at the organ (paragraphs 0216-0218 disclose wherein the system maps position coordinate measurements using an electrode probe to determine magnitudes of three electrodes based on the applied voltage and wherein the location for measurement is the electric field is generated about the left atrium of the heart and paragraph 0143 discloses wherein the electrodes are body surface electrodes).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the one or more first impedance-magnitudes and the one or more second impedance-magnitudes are derived by applying voltage gradients between pairs of body-surface electrodes of the one or more body-surface electrodes, and measuring, using probe electrodes, voltages induced at the organ, as taught by Ben-Haim, in order to more accurately identify coordinates and mapping to represent positions in a three dimensional space using voltage measurement sets.
Response to Amendments
Applicant amended claims 1 and 14 in the response filed 10/28/2021.
Applicant canceled claims 6, 13, and 15 in the response filed 10/28/2021.
Response to Arguments
The Applicant’s arguments with respect to claims 1, 11, 12, and 14 have been considered but are moot because the arguments do not apply to any of the references being used in the 
Additionally, Applicant argues that Levin in view of Fukuda and Bar-Tal fails to disclose all the claimed features of claims 1 and 14, and specifically does not disclose “estimating the location of the probe in the organ based on the one or more probe zero-frequency impedance magnitudes”,  however this argument is not persuasive. With regard to claims 1 and 14, Bar-Tal teaches or suggests this claim feature. Specifically, Bar-Tal discloses in Column 13, lines 18-29 wherein the calibration allows for the estimation of current that would flow in the patch (body-surface electrodes) if the patch impedance is zero wherein the calibrated current represents a calibration zero-frequency impedance-magnitudes as detailed in column 13, lines 34-67, column 14, lines 1-67, and column 15, lines 1-44. Bar-Tal further discloses in Column 1, lines 59-68 and column 2, lines 1-36 wherein the investigation-tool location is determined based on matrices generated in response to the calibration-currents. Bar-Tal additionally discloses in Column 1, lines 59-68 and column 2, lines 1-36 disclose wherein the investigation-tool location is determined based on matrices generated in response to the calibration-currents and column 2, lines 5-36 disclose wherein the system compares the calibration currents with reference signals to relate the coordinate system to the body coordinate system and wherein the calibration currents are broken into sets of matrices and the location is determined based on the altered (interpolated) calibration currents and wherein the calibrated current represents a calibration zero-frequency impedance-magnitudes as detailed in column 13, lines 34-67, column 14, lines 1-67, and column 15, lines 1-44.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792